IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-31209
                           Summary Calendar



WALTER JOHN LANDRY, SR.,

                                          Plaintiff-Appellant,

                           versus

ST. JAMES PARISH SCHOOL BOARD; LLOYD
LeBLANC; KENNETH FORET; CAROL LAMBERT;
KATHLEEN BECNEL; CHARLES NAILOR, Board
Members, St. James Parish School Board,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 99-CV-1438-G
                       - - - - - - - - - -
                           May 22, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Walter John Landry, Sr., a black male, appeals the grant of

summary judgment in favor of the defendants in his employment

discrimination action against the St. James Parish School Board

and its individual members.    He argues that the defendants'

adverse treatment of him during his selection and tenure as

interim school superintendent was racially motivated.    Landry

also asserts that the subsequent selection process for a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-31209
                                -2-

permanent superintendent was "a sham," and that he was passed

over for the job because of his race.

     Upon careful review of the record and applicable law, we

discern no reversible error.   Landry has not met his burden of

demonstrating the existence of a genuine issue of material fact.

See Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986); Fed. R.

Civ. P. 56(e).   Landry has not shown that the defendants'

proffered legitimate, nondiscriminatory reasons for the

challenged employment decisions were merely pretextual.      See St.

Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 507-08 (1993);

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973).

Accordingly, the district court's judgment is AFFIRMED.




                                 2